DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoh, US 2019/0227497 in view of Moroni, US 2011/0170380.
Regarding claims 1 and 8, Matsuo discloses a time correction device comprising: 
a detector configured to detect a position of a hand of a watch [0007], [0045]; 
a timekeeping circuit configured to keep an internal time (Fig 3, 38 “built-in clock unit); and 
a control circuit configured to acquire an indicated time indicated by the hand from the position of the hand and control the hands in accordance with a difference between the internal time and the indicated time and thus correct the indicated time to the internal time (see [0007], the watch controller acquires the displayed time from the terminal side controller and corrects the time).
Matsuo does not explicitly disclose a mounting stand or an operation mechanism.
Moroni discloses a mounting stand on which a watch is mounted (14, 17) and an operation mechanism (2, 5, 6) configured to operate a crown (8) of the watch mounted on the mounting stand (14, 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo correct the time of the watch by rotating the crown as taught by Moroni instead of wireless communication for the reason that the substitution of one known method of time correction for another would have yielded predictable results.  In this case the only difference between the claimed invention and the prior art is how the hands are corrected when a time correction is affected. Since automated adjustment of a crown by mechanical means is known to the prior art, one skilled in the art would have chosen the method most closely related to design goals.
Regarding claim 2, Matsuo and Moroni do not explicitly disclose the control circuit is configured to control the operation mechanism prior to rotating the crown to pull out the crown at a time correction position for interlocking the hand with rotation of the crown.  Moroni teaches mechanical watch winding of a manual wound watch but does not explicitly disclose time correction.  However, in order to wind or correct the time, the crown must be pulled out.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to pull out the crown to a time correction position prior to rotating the crown.  This is because one skilled in the art knows you can’t wind or correct a watch without first pulling out the crown.
Regarding claim 4, Matsuo and Moroni do not explicitly disclose the control circuit is configured to control the operation mechanism to push in the crown at a normal position for driving the hand synchronously with time when the indicated time matches the internal time.  However, in order for the watch to start running again the crown must be pushed in. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the operation mechanism to push in the crown to a normal position for driving the hand synchronously with the time when the indicated time matches the internal time for the purpose of starting the driving the hands as soon as possible after the correction is complete for the reason that the time will again be inaccurate if this is not done immediately after time correction is performed.
Regarding claim 5, Matsuo and Moroni disclose the control circuit is configured to control the operation mechanism to operate the crown based on a pattern specific to a caliber of the watch (Moroni, [0023] and [0055]-[0057]).
Regarding claim 6, Matsuo and Moroni disclose the detector is configured to take an image including a scale of a dial of the watch indicated by the hand to detect the position of the hand (Matsuo Fig 1).
Regarding claim 7, Matsuo and Moroni disclose the detector is a two-dimensional image sensor that uses a solid state imaging element [0045].
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844



/EDWIN A. LEON/           Primary Examiner, Art Unit 2833